Order entered July 11, 2013




                                           In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                    No. 05-13-00791-CV

                                CITY OF DALLAS, Appellant

                                             V.

                     THE DALLAS MORNING NEWS, L.P., Appellee

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-06-06607-J

                                         ORDER
       The Court has before it appellant’s July 9, 2013 unopposed motion for extension of time

to file its appellant’s brief. The Court GRANTS the motion and ORDERS appellant to file its

brief by August 22, 2013.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE